Citation Nr: 0001711	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  95-41 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
additional disability, consisting of Acquired Immune 
Deficiency Syndrome (AIDS), claimed as associated with 
treatment rendered during VA hospitalization beginning in 
June 1992.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and two of her daughters


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to June 
1969.  He died in February 1995 from end stage AIDS.  At the 
time of his death the veteran was service-connected pursuant 
to 38 U.S.C.A. § 1151 for residuals of cerebrovascular 
accident (CVA) secondary to carotid artery puncture (100%), 
residuals of CVA affecting the left lower extremity (80%), 
and residuals of CVA affecting the left upper extremity 
(40%).  He was also service connected for chronic peptic 
ulcer disease (20%).

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).



FINDINGS OF FACT

1.  The veteran died on February [redacted], 1995, at a VA 
hospital due to end stage AIDS.

2.  Other significant conditions contributing to the 
veteran's death, but not resulting in the underlying cause, 
were infected herpes zoster ulcerations and cerebrovascular 
accident.

3.  At the time of his death, the veteran was service-
connected pursuant to 38 U.S.C.A. § 1151 for residuals of 
cerebrovascular accident (CVA) secondary to carotid artery 
puncture (100%), residuals of CVA affecting the left lower 
extremity (80%), and residuals of CVA affecting the left 
upper extremity (40%); he was also service connected for 
chronic peptic ulcer disease (20%).

4.  Testimony rendered by the appellant and two of her 
daughters establishes that the appellant was incapable of 
taking care of himself due to the effects of the June 1992 
CVA, and that he weak and feeble due to the effects of the 
June 1992 CVA; residuals of CVA were debilitating in nature.

5.  The veteran's June 1992 CVA damaged his brain, a vital 
organ, which caused hemiplegia of the left side and 
hemiparesis of the right side, and made him incapable of 
tending to his well-being, including resisting the effects of 
disease or injury.

6.  The veteran was materially less capable of resisting the 
effects of disease or injury primarily causing death because 
of the debilitating effects of the June 1992 CVA and general 
impairment of health attributable thereto.

7.  Service-connected residuals of the veteran's CVA were of 
such severity as to have a material influence in accelerating 
his death.
CONCLUSIONS OF LAW

1.  Service-connected disability contributed to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. § 3.312 (1999).

2.  The criteria for Death and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. §§ 1318, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  BACKGROUND

The veteran entered a VA hospital in June 1992 due to upper 
gastrointestinal bleeding secondary to service-connected 
gastric ulcer.  Operations performed included subtotal 
gastrectomy, gastrojejunostomy, exploratory laparotomy, and 
lysis of adhesions.  On the day of surgery the veteran 
sustained a severe cerebrovascular accident (CVA) immediately 
after placement of a central line in the right internal 
jugular vein for hyperalimentation; the carotid artery was 
entered inadvertently with the localizing needle and the 
veteran was noted within 5 minutes to have a hemiplegia of 
the left side and hemiparesis of the right side.  VA hospital 
records note that the veteran had had a prior CVA in 1988 
with only some residual hemiparesis.  After the carotic 
artery was entered inadvertently during preparation for 
surgery in June 1992, hemiparesis on the right side was found 
to be worse and the left side was completely plegic.  These 
records show that the veteran received several units of blood 
during his admission.

During hospitalization in June 1992, the veteran was treated 
for multiple infections and stabilized for transfer to the 
extended care unit for rehabilitation.  At this time, he 
complained of hoarseness, but had no other complaints.  Vital 
signs were stable and he was afebrile.

VA treatment records dated June 1992 to January 1993 reflect 
rehabilitative therapy for residuals of the June 1992 CVA.

In August 1993, service connection was established pursuant 
to 38 U.S.C.A. § 1151 for residuals of cerebrovascular 
accident (CVA) secondary to carotid artery puncture (100%), 
residuals of CVA affecting the left lower extremity (80%), 
residuals of CVA affecting the left upper extremity (40%).

In August 1993, a VA aid and attendance examination was 
conducted.  The veteran had some use of his upper 
extremities; he was able to self-feed and wash his face, but 
he was unable to open cartons, prepare meals, and to dress 
himself although with assistance he could put on a shirt.  
The lower extremities showed generalized muscle wasting, but 
he could ambulate with a walker very slowly for short 
distances.  He stayed in a wheelchair most of the time, 
except when in rehabilitation.  He transferred from bed to 
chair with assistance.  The examiner found that the veteran 
was essentially wheelchair bound, leaving home only for 
medical appointments.  It was noted that the veteran required 
almost total care with the activities of daily living, 
including toilleting.

VA treatment records dated June 1993 reflect a diagnosis for 
contact dermatitis.  An x-ray study of the chest revealed no 
evidence of pulmonary disease.  VA treatment records dated 
March to December 1994 reflect follow-up for status post 
partial gastrectomy.

A VA hospital discharge summary for the period of December 
1994 to January 1995 reflects that the veteran was admitted 
for complaints of itching lesions on his back that coalesced 
and formed an extensive superficial ulcer.  He reported 1 
week of chills and was noted to have fever on admission.  By 
history, he did not engage in intravenous drug use and he 
lived with his wife at home although he had lived in a 
nursing home for a brief period of time following the June 
1992 CVA.  The veteran was placed on Oxacillin intravenously 
for skin lesions, diagnosed as infected herpes zoster.  At 
discharge, the veteran was afebrile with good healing of 
ulcers.  Other disorders noted at discharge included old CVA, 
described as stable since admission, and microcytic anemia, 
which was to be evaluated further by the Hematology Clinic.  
The veteran was discharge with no restrictions.

An addendum to the January 1995 discharge summary was 
prepared 5 days after the veteran's release and reflects 
primary diagnoses for HIV (human immunodeficiency virus) 
positive, and severe iron-deficiency anemia.  It was noted 
that an HIV test was conducted during the hospital admission, 
which was returned as positive.

A VA hospital (terminal) summary for the period of February 9 
to 16, 1995, reflects that the veteran was admitted for 
nutritional support and wound care for herpetic lesions and 
severe deconditioning.  It was noted that the extended care 
unit knew the veteran because last year he had extensive 
rehabilitation for vascular stroke with left hemiparesis.  It 
was further noted that the veteran was recently diagnosed 
with HIV.  The veteran responded to therapy for the skin 
lesions and was transferred to the extended care unit for 
strengthening, but he continued to deteriorate and he refused 
intravenous fluids and blood drawing.  He requested comfort 
measures only.  The veteran was notified of a poor prognosis.  
He was found without vital signs on February 16, 1995.

According to a death certificate, the veteran died on 
February [redacted], 1995, due to end stage AIDS.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause included infected herpes zoster ulcerations 
and CVA.

The veteran's spouse thereafter filed a claim for service 
connection for the cause of the veteran's death, as well as, 
a claim for Death and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. §§ 1318 and 1151 (West 1991).

In October 1999, a video conference hearing was conducted 
before the undersigned.  The appellant and her two daughters 
testified that they believed that the veteran's CVA in June 
1992 contributed to his cause of death and/or that AIDS was 
incurred as direct result of blood transfusions received 
during the veteran's hospitalization beginning in June 1992, 
which in turn directly cause his death.  The veteran's family 
acknowledge that they were unaware the veteran had AIDS until 
shortly before his death in 1995.  The appellant testified 
that, after the veteran's CVA in 1992, he resided in a 
nursing home for about 6 months but that the care was 
inadequate so he returned home.  It was noted that the 
veteran was essentially wheelchair bound and required the 
assistance of another individual to tend to the activities of 
daily living.  One of the appellant's daughters indicated 
that, prior to the veteran's terminal hospital admission, she 
returned home to find him with chills and a fever.  She and 
her mother ran a warm bath for the veteran and discovered the 
skin ulcerations upon lifting him into the tub.  She stated 
that they cleaned him as best they could and transported him 
immediately to the hospital, where he died a few days later.  
She further indicated that nobody told her or the family that 
the veteran was under treatment for HIV.  The appellant and 
her daughters testified that the family provided the veteran 
constant in-home care when he was not in the nursing home 
because he was entirely unable to meaningfully care for 
himself.

II.  ANALYSIS

A.  Cause of Death Claim

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet.App. 78 (1990).  Furthermore, 
the undersigned believes that this case has been adequately 
developed for appellate purposes by VARO and that a 
disposition on the merits is in order.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (a).

Contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs, as distinguished from 
muscular or skeletal functions, and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. § 
3.312 (c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312 (c)(4).

The veteran died on February [redacted], 1995, at a VA hospital.  
According to the death certificate, the cause of death was 
end stage AIDS.  Other significant conditions contributing to 
death but not resulting in the underlying cause were cited as 
infected herpes zoster ulcerations and CVA.  No autopsy was 
performed.  At the time of his death the appellant was 
service-connected pursuant to 38 U.S.C.A. § 1151 for 
residuals of CVA secondary to carotid artery puncture (100%), 
residuals of CVA affecting the left lower extremity (80%), 
and residuals of CVA affecting the left upper extremity 
(40%).  He was also service connected for chronic peptic 
ulcer disease (20%).

It is contended, by or on behalf of the appellant, that the 
veteran's service-connected residuals of CVA contributed to 
his death.  The Board finds that the death certificate 
clearly and unequivocally supports this contention since it 
lists CVA as a contributory factor in the veteran's death.  
Additionally, testimony rendered by the appellant and two of 
her daughters establish that the appellant was entirely weak 
and feeble due to the service-connected residuals of CVA, 
which were rated at the 100 percent plus disability level.  
Therefore, the Board finds that the veteran was indeed 
service-connected for a debilitating condition.  See 
Webster's II New Riverside University Dictionary (1988) 
(definition of debilitate: to make weak or feeble).

Also, the record shows that the veteran's June 1992 CVA 
damaged his brain, a vital organ, which caused hemiplegia of 
the left side and hemiparesis of the right side, and made him 
incapable of tending to his well-being, including resisting 
the effects of disease or injury.  The testimony and medical 
evidence of record reflects that the veteran was essentially 
wheelchair bound and incapable of taking care of himself, 
including those activities of daily living.  We observe that 
sworn testimony reflects that the veteran was incapable or 
unable to inform his family about the presence of severe, 
infected ulcerations on his back most likely because he could 
not feel these ulcerations due to the paralysis associated 
with his CVA.  Although it was unknown to the veteran and his 
family that he had AIDS/HIV, the primary cause of his death, 
the residuals of his CVA made him less capable of noticing 
other physical illnesses and, thereby, made him materially 
less capable of resisting the effects of AIDS/HIV.  This is 
further supported by the death certificate, which cites CVA 
as a contributory cause of death.

Having considered the appellant's contentions in conjunction 
with the objective medical evidence of record, the Board 
concludes that there is a reasonable basis for holding that 
service-connected residuals of the veteran's CVA were of such 
severity as to have a material influence in accelerating his 
death.  Accordingly, service connection for the cause of the 
veteran's death is granted.

B.  DIC Based on the Provisions of 38 U.S.C.A. § 1318 

Pursuant to 38 U.S.C.A. § 1318, the Secretary shall pay 
benefits under this chapter to the surviving spouse and to 
the children of a deceased veteran described in subsection 
(b) of this section in the same manner as if the veteran's 
death were service connected where the veteran dies, not as a 
result of the veteran's own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death. 38 
U.S.C.A. § 1318(b)(1).  The implementing regulation, 38 
C.F.R. § 3.22 provides, in pertinent part, that benefits 
authorized by section 1318 of Title 38, United States Code, 
shall be paid to a deceased veteran's surviving spouse when 
the veteran's death was not caused by his or her own willful 
misconduct and the veteran was in receipt of or for any 
reason (including receipt of military retired or retirement 
pay or correction of a rating after the veteran's death based 
on clear and unmistakable error) was not in receipt of but 
would have been entitled to receive compensation at the time 
of death for a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death.

The Board notes that during the pendency of the current 
appeal, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") rendered 
several decisions specifically on the issue of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 1991). 
Weaver v. West, 12 Vet.App. 229 (1999); Wingo v. West, 11 
Vet. App. 307 (1998); Carpenter v. West, 11 Vet. App. 140 
(1998); Green v. Brown, 10 Vet. App. 111 (1997).

In those decisions the Court determined, in pertinent part, 
that a surviving spouse may be entitled, pursuant to 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to receive DIC benefits 
as if the veteran's death were service-connected by 
demonstrating that the deceased veteran hypothetically would 
have been entitled to receive 100 percent disability 
compensation based on his service-connected disabilities at 
the time of death and for a period of 10 consecutive years 
immediately prior to death, though he was for any reason 
(other than willful misconduct) not in receipt of that 100 
percent compensation throughout that 10 year period.  Wingo 
v. West, 11 Vet. App. 307 (1998); 38 U.S.C.A. § 1318(b) (West 
1991); 38 C.F.R. § 3.22(a)(2) (1999).

In this case, the Board finds that DIC benefits pursuant to 
38 U.S.C.A. § 1318 are not warranted even with consideration 
of the liberalized standard set forth by the Court in recent 
decisions.  The veteran died in February 1995 and the 
evidence of record does not establish that service-connected 
ulcer disease warranted a 100 percent disability evaluation 
for a continuous 10 year period prior to the veteran's death.  
Also, as the veteran did not sustain a CVA secondary to 
carotid artery puncture until June 1992, roughly 3 years 
prior to death, it is not possible that he had residuals of 
that procedure before to the June 1992 date.  Therefore, he 
was not entitled to receive 100 percent disability 
compensation based on his service-connected residuals of CVA 
prior to June 1992.  According, the preponderance of the 
evidence is against DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

C.  Death and Indemnity Compensation Claims Based on the 
Provisions of 38 U.S.C.A. § 1151 

The appellant argues that the veteran acquired HIV when he 
was infused with several units of blood during his hospital 
admission beginning in June 1992 for gastrointestinal 
bleeding.  As such, it is her position that additional 
disability was sustained during this treatment that 
eventually directly caused the veteran's death.

The Board has taken note of the appellant's contentions in 
this regard.  However, as the claim based on 38 U.S.C.A. 
§ 1151 is merely another vehicle or theory upon which to 
obtain death benefits, the Board finds this issue moot in 
light of the grant of service connection for the cause of the 
veteran's death.  Accordingly, this claim is dismissed.


ORDER

Service connection for the cause of the veteran's death is 
granted.

DIC based on the provisions of 38 U.S.C.A. § 1318 (West 1991) 
are denied.

The claim for DIC based on the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) is dismissed.





		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

